     Case 4:19-cv-04129 Document 1-5 Filed on 10/22/19 in TXSD Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

ALAINA VILLA,                                 §
                                              §
        Plaintiff,                            §
                                              §
                                              §
v.                                            §    CIVIL ACTION NO.____________
                                              §                           JURY
TARGET CORPORATION AND                        §
ELAINE SWAIN                                  §
                                              §
       Defendant.                             §

                            NOTICE OF REMOVAL – EXHIBIT E

ATTORNEYS

Attorney for Plaintiff Alaina Villa:
Keith Grady
State Bar No. 00786853
The Grady Law Firm, P.C.
2219 Sawdust Road, Suite 1904
The Woodlands, Texas 77380
Telephone: (713) 228-2200
Facsimile: (713) 980-5305

Attorneys for Defendant Target Corporation:
Troy A. Williams
State Bar No. 00788678
Federal ID: 19043
Valerie Ly
State Bar No. 24053692
Federal ID: 2387134
Germer, PLLC
America Tower
2929 Allen Parkway, Suite 2900
Houston, Texas 77019
Telephone: (713) 650-1313
Facsimile: (713) 739-7420
twilliams@germer.com
vly@germer.com
